DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-21 of U.S. Patent No. 11,156,896 (mapping shown below). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to configure a light source-moving delta robot by mounting the light source on the light source-moving delta robot. 
US Patent # 11,156,896
Current application 17/489,235
1. An augmented reality (AR) device comprising: a light source; a light source-moving delta robot on which the light source is mounted, the light source-moving delta robot being configured to change a traveling path of light emitted from the light source by adjusting at least one of a position or a slope of the light source in a three-dimensional (3D) space based on a movement of the light source-moving delta robot; a display device configured to generate a first image by modulating the light emitted from the light source; and a combiner configured to combine the first image generated by the display device with a second image, which is different from the first image and is received from an external source, and output a combined image.
1. An augmented reality (AR) device comprising: a light source; a light source-moving delta robot being configured to adjust at least one of a position or a slope of the light source in a three-dimensional (3D) space based on a movement of the light source-moving delta robot; a display device configured to generate a first image by modulating the light emitted from the light source; and a combiner configured to combine the first image generated by the display device with a second image, which is different from the first image and is received from an external source, and output a combined image.
2. The AR device of claim 1, wherein the light source-moving delta robot comprises: a fixed base; a stage on which the light source is mounted, the stage being spaced apart from the fixed base in a vertical direction; a plurality of leg portions interconnecting the fixed base with the stage, each of the plurality of leg portions comprising at least one joint portion configured to execute a joint movement; and a driving unit configured to independently provide a driving force to each of the plurality of leg portions.
2. The AR device of claim 1, wherein the light source-moving delta robot comprises: a fixed base; a stage on which the light source is mounted, the stage being spaced apart from the fixed base in a vertical direction; a plurality of leg portions interconnecting the fixed base with the stage, each of the plurality of leg portions comprising at least one joint portion configured to execute a joint movement; and a driving unit configured to independently provide a driving force to each of the plurality of leg portions.
3. The AR device of claim 2, wherein each of the plurality of leg portions comprises a first leg portion and a second leg portion, the first leg portion comprising at least one first joint portion and the second leg portion comprising at least one second joint portion.
3. The AR device of claim 2, wherein each of the plurality of leg portions comprises a first leg portion and a second leg portion, the first leg portion comprising at least one first joint portion and the second leg portion comprising at least one second joint portion.
4. The AR device of claim 3, wherein the driving unit is further configured to control the at least one first joint portion and the at least one second joint portion to move in directions different from each other.
4. The AR device of claim 3, wherein the driving unit is further configured to control the at least one first joint portion and the at least one second joint portion to move in directions different from each other.
5. The AR device of claim 2, wherein the plurality of leg portions comprise at least three leg portions.
5. The AR device of claim 2, wherein the plurality of leg portions comprise at least three leg portions.
6. The AR device of claim 1, further comprising a sensor configured to sense a position of a pupil of a user.
6. The AR device of claim 1, further comprising a sensor configured to sense a position of a pupil of a user.
7. The AR device of claim 6, further comprising a processor configured to control driving of the light source-moving delta robot based on information about the position of the pupil of the user, the information being provided by the sensor.
7. The AR device of claim 6, further comprising a processor configured to control driving of the light source-moving delta robot based on information about the position of the pupil of the user, the information being provided by the sensor.
8. The AR device of claim 1, further comprising a reflective mirror provided between the light source and the display device to reflect the light emitted from the light source toward the display device.

9. The AR device of claim 1, wherein the light source comprises an optical element array, in which a plurality of optical element packages are arranged in an array, each of the plurality of optical element packages comprising optical elements.

10. The AR device of claim 1, wherein the combiner comprises a holographic optical element.
8. The AR device of claim 1, wherein the combiner comprises a holographic optical element.
11. An augmented reality (AR) device comprising: a light source; a light source-moving delta robot on which the light source is mounted, the light source-moving delta robot being configured to generate a first image by repeatedly adjusting at least one of a position or a slope of the light source in a three-dimensional (3D) space based on a movement of the light source-moving delta robot; and a combiner configured to combine the first image generated by the light source-moving delta robot with a second image, which is different from the first image and is received from an external source, and output a combined image.
9. An augmented reality (AR) device comprising: a light source; a light source-moving delta robot being configured to generate a first image by repeatedly adjusting at least one of a position or a slope of the light source in a three-dimensional (3D) space based on a movement of the light source-moving delta robot; and a combiner configured to combine the first image generated by the light source- moving delta robot with a second image, which is different from the first image and is received from an external source, and output a combined image.
12. The AR device of claim 11, wherein the combiner comprises a beam expander having a first area on which a light from the light source is incident and a second area on which the light from the light source is combined with light from the external source, the beam expander configured to expand an area in which the light from the light source is irradiated.
10. The AR device of claim 9, wherein the combiner comprises a beam expander having a first area on which a light from the light source is incident and a second area on which the light from the light source is combined with light from the external source, the beam expander configured to expand an area in which the light from the light source is irradiated.
13. The AR device of claim 12, wherein the beam expander comprises: a light guide plate comprising a first surface on which the light from the light source is incident, and a second surface opposite the first surface; an input grating provided in the first area on the first surface or the second surface of the light guide plate, the input grating being configured to diffract the light from the light source to cause the diffracted light to travel by total reflection inside the light guide plate; and an output grating provided in the second area on the first surface or the second surface of the light guide plate, the output grating being configured to output the light that has travelled inside the light guide plate by the input grating toward an outside of the light guide plate, and the second area being spaced apart from the first area in a horizontal direction of the light guide plate.
11. The AR device of claim 10, wherein the beam expander comprises: a light guide plate comprising a first surface on which the light from the light source is incident, and a second surface opposite the first surface; an input grating provided in the first area on the first surface or the second surface of the light guide plate, the input grating being configured to diffract the light from the light source to cause the diffracted light to travel by total reflection inside the light guide plate; and an output grating provided in the second area on the first surface or the second surface of the light guide plate, the output grating being configured to output the light that has travelled inside the light guide plate by the input grating toward an outside of the light guide plate, and the second area being spaced apart from the first area in a horizontal direction of the light guide plate.
14. The AR device of claim 12, wherein the beam expander includes a plurality of beam expanders that are sequentially arranged in a direction.
12. The AR device of claim 10, wherein the beam expander includes a plurality of beam expanders that are sequentially arranged in a direction.
15. The AR device of claim 12, further comprising an optical conversion lens provided between the light source and the combiner, the optical conversion lens being configured to direct the light from the light source toward the combiner.
13. The AR device of claim 10, further comprising an optical conversion lens provided between the light source and the combiner, the optical conversion lens being configured to direct the light from the light source toward the combiner.
16. The AR device of claim 13, wherein the output grating is configured to output the light that has travelled inside the light guide plate through the second surface.
14. The AR device of claim 11, wherein the output grating is configured to output the light that has travelled inside the light guide plate through the second surface.
17. The AR device of claim 13, wherein the output grating is configured to transmit light of the second image, based on which the first image is combined with the second image in the second area of the beam expander and the combined image travels through the second surface of the light guide plate.
15. The AR device of claim 11, wherein the output grating is configured to transmit light of the second image, based on which the first image is combined with the second image in the second area of the beam expander and the combined image travels through the second surface of the light guide plate.
18. The AR device of claim 11, wherein the combiner comprises: a beam splitter comprising a first reflecting surface that is inclined with respect to a traveling direction of light from the light source, the first reflecting surface transmitting a first part of the light from the light source and reflecting a second part of the light from the light source; and an optical unit provided on a traveling path of light passing through the first reflecting surface, the optical unit comprising a second reflecting surface having a curve, and the second reflecting surface reflecting light passing through the beam splitter to direct the reflected light toward the beam splitter.
16. The AR device of claim 9, wherein the combiner comprises: a beam splitter comprising a first reflecting surface that is inclined with respect to a traveling direction of light from the light source, the first reflecting surface transmitting a first part of the light from the light source and reflecting a second part of the light from the light source; and an optical unit provided on a traveling path of light passing through the first reflecting surface, the optical unit comprising a second reflecting surface having a curve, and the second reflecting surface reflecting light passing through the beam splitter to direct the reflected light toward the beam splitter.
19. The AR device of claim 18, wherein the light source-moving delta robot is further configured to move along a curved trajectory to correct distortion of the first image caused by the optical unit.
17. The AR device of claim 16, wherein the light source-moving delta robot is further configured to move along a curved trajectory to correct distortion of the first image caused by the optical unit.
20. The AR device of claim 11, further comprising a display device arranged on a traveling path of light of the second image, the display device being configured to transmit the light of the second image, generate a third image that is different from the first image and the second image, and provide the second image and the third image to the combiner, wherein the combiner is further configured to output a combined image obtained by combining the first image, the second image, and the third image.
18. The AR device of claim 9, further comprising a display device arranged on a traveling path of light of the second image, the display device being configured to transmit the light of the second image, generate a third image that is different from the first image and the second image, and provide the second image and the third image to the combiner, wherein the combiner is further configured to output a combined image obtained by combining the first image, the second image, and the third image.
21. The AR device of claim 20, wherein the combiner comprises: a beam splitter inclined with respect to a traveling direction of light from the light source, the beam splitter transmitting a first part of the light from the light source, reflecting a second part of the light from the light source, and transmitting light of the third image from the display device and a part of the light of the second image; and a concave mirror provided on a traveling path of light passing through the beam splitter from the light source, the concave mirror reflecting the light passing through the beam splitter to direct the reflected light back toward the beam splitter.
19. The AR device of claim 18, wherein the combiner comprises: a beam splitter inclined with respect to a traveling direction of light from the light source, the beam splitter transmitting a first part of the light from the light source, reflecting a second part of the light from the light source, and transmitting light of the third image from the display device and a part of the light of the second image; and a concave mirror provided on a traveling path of light passing through the beam splitter from the light source, the concave mirror reflecting the light passing through the beam splitter to direct the reflected light back toward the beam splitter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Redding et al. (US2018/0200962) is relevant because paragraph 47 provides suggestion that a build unit may comprise a laser beam and a positioning system (delta robot).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Busscharet et al. (US2016/0046010) is relevant because the embodiment shown in figure 9 and paragraph 59-64 shows a prism being mounted on top of a delta robot being used to redirect a laser beam. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624